Citation Nr: 0511758	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder, 
claimed as due to smoking during active service.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  A June 2001 rating decision confirmed and continued 
the previous denial of service connection for a lung 
disorder.  The veteran, who had active service from July 1945 
to June 1948, appealed those decisions to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case in November 2003 to allow for initial 
consideration of additional evidence, and that development 
was completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in February 1999 
denied service connection for a lung disorder, claimed as 
secondary to smoking during active service.

3.  The evidence received since the February 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  The veteran's lung disorder was not manifested during 
service and has not been shown to be causally or 
etiologically related to service.

5.  The veteran's claim for service connection for a lung 
disorder claimed as due to smoking during active service was 
received by the RO after June 9, 1998.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, which denied 
entitlement to service connection for a lung disorder, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.   The evidence received subsequent to the February 1999 
rating decision is new and material, and the claim for 
service connection for a lung disorder is reopened. 
38 U.S.C.A. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2004).

3.  A lung disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2000 and 
June 2001 rating decisions, as well as the February 2002 
Statement of the Case and the May 2004 Supplemental Statement 
of the Case issued in connection with the appellant's appeal 
have notified him of the evidence considered, the laws and 
regulations pertinent to a claim for service connection, and 
the reason his claim for service connection was denied.  In 
addition, a letter was sent to the veteran in March 2001 that 
specifically informed him of the substance of the VCAA.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the March 2001 letter essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board does observe that the 
veteran was not informed of the requirement to submit new and 
material evidence; however, as will be discussed below, such 
a deficiency is not prejudicial by virtue of the Board's 
reopening the veteran's claim by its decision this date. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also acknowledges that the March 2001 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in March 2001, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran was also provided the opportunity to 
testify at an August 2002 hearing before the Board.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a lung disorder.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a lung disorder in 
service, and the law prohibits the establishment of service 
connection for a disease attributable to the use of tobacco 
products during service.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service that any 
current diagnosis could be related to, the Board finds that a 
VA examination is unnecessary.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to reopening the 
veteran's claim for a lung disorder are not prejudicial to 
the veteran by virtue of the Board's reopening the veteran's 
claim by its decision this date, as discussed below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
therefore finds that the record is ready for appellate review 
and that disposition of the appellant's claim is appropriate.


Background and Evidence

Service medical records are negative for any complaints, 
treatment, or diagnosis of a lung disorder.  In this regard, 
the veteran was afforded an enlistment examination in July 
1945, which found his respiratory system to be normal, and he 
denied having a medical history of asthma, trouble breathing, 
or lung trouble.  He was also provided a discharge 
examination in June 1948, which revealed his respiratory 
system, including his bronchi, lungs, and pleura, to be 
normal, and a chest x-ray was obtained, which was negative.

Private medical records dated from May 1998 to June 2000 
document the veteran's diagnosis and treatment of a lung 
disorder.  In May 1998, the veteran was diagnosed with a 
severe obstructive airway disease that was reversible with 
the use of bronchodilators as well as with a severe diffusion 
defect secondary to chronic pulmonary emboli.  Although there 
was a severe airway obstruction and a diffusion defect 
suggesting emphysema, the absence of overinflation indicated 
a concurrent restrictive process that may have accounted for 
the diffusion defect.  It was also noted that the veteran had 
initiated a smoking habit in the military.  In June 2000, the 
veteran was assessed as having a severe obstructive lung 
defect, which was confirmed by the increased residual volume 
and increased total lung capacity.  There was also a mild 
decrease in diffusion capacity.

The veteran submitted a statement dated in April 2000 in 
which he claimed that his current lung disorder and emphysema 
were attributable to his smoking that began in service.  In 
this regard, he indicated that he had not smoked or used 
tobacco in any form prior to his period of service, but that 
he did begin smoking during basic training.  He stated that 
he was very young and impressionable at the time and was 
unaware that tobacco was addictive and harmful to his health.  
He also noted that cigarettes were very cheap and easily 
available.  The veteran further indicated that he continued 
to smoke upon his discharge and noted that he had only 
recently quit five or six years earlier.

Calvin Atwell, M.D. submitted a letter in September 2000 in 
which he stated that the veteran had a severe obstructive 
pulmonary disease that was secondary to his smoking.  Dr. 
Atwell noted that the veteran began smoking at the age of 17 
during his military service.

In a letter dated in December 2000, the veteran stated that 
he did not have lung cancer and that he had never been 
diagnosed as having such a disease.  Instead, he indicated 
that Dr. Ray and Atwell had both confirmed that he had 
chronic obstructive pulmonary disease and emphysema.

The veteran submitted a statement in April 2001 in which he 
claimed that he became addicted to tobacco during his period 
of service.  He contended that it would be impossible for any 
veteran to document that he was actually addicted to nicotine 
in service.  

The veteran's sister-in-law submitted a lay statement in 
April 2001 in which she indicated that she had known the 
veteran for 60 years.  She noted that he had been diagnosed 
with chronic obstructive pulmonary disease, which she had 
read was caused by long-term smoking and addiction to 
tobacco.  She further indicated that the veteran had never 
smoked until his period of service and that he was smoking 
two packs of cigarettes a day at the time of his discharge 
and was unable quit.   

In a November 2001 statement, the veteran acknowledged that 
his lung disorder had not manifested during service, as 
emphysema and chronic obstructive pulmonary disease did not 
develop overnight or within one year.  Instead, he argued 
that he developed an addiction to smoking during his military 
service and that smoking for an extended period of time had 
caused his current lung disorder.

In his April 2002 VA Form 9, the veteran stated that he had 
submitted his original claim on June 8, 1998 and that the VA 
Regional Office date stamp showed the receipt as being on 
June 16, 1998.  He contended that the date stamped by the 
United States Postal Service on the envelope containing his 
claim should override the date stamp.  

In his August 2002 hearing testimony before the Board, the 
veteran indicated that he first began smoking during boot 
camp and did not quit until 1995 or 1996.  He stated that he 
did not experience any problems until the 1960's and that he 
was thereafter diagnosed with chronic obstructive pulmonary 
disease.  The veteran testified that he had filed his claim 
for service connection on June 8, 1998 and claimed that no 
one had informed that there was a deadline to file a claim 
for a smoking-related disability.  He also contended that he 
did not know he could appeal the February 1999 rating 
decision that had denied his previous claim for service 
connection. 


Law and Analysis

The veteran contends that he is entitled to service 
connection for a lung disorder.  More specifically, he claims 
that he currently has a lung disorder that is related to his 
smoking during his period of service.

The Board observes that the veteran's claim for service 
connection for a lung disorder was previously considered and 
denied by the RO in a rating decision dated in February 1999.  
In that decision, the RO noted that the veteran had reported 
developing a lung disorder over 23 years after his separation 
from service and that private medical records did not 
document him as having a lung disorder until 49 years after 
his period of service.  The decision also indicated that a 
private physician had submitted a medical opinion based on 
the veteran's own history, which noted that he had initiated 
a smoking habit during his military service and that he had 
severe obstructive pulmonary disease.  Nevertheless, the RO 
noted that applicable law prohibited the establishment of 
service connection for a veteran's disease or death on the 
basis that it resulted from a disease or injury attributable 
to the use of tobacco products in service.  As such, the 
evidence did not show that a chronic lung condition was 
incurred in service, that a preexisting condition was 
aggravated in service beyond the normal progression, or that 
cancer manifested to a compensable degree within one year of 
his separation from service.  The veteran was notified of the 
decision and of his appellate rights.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2000, the veteran requested that his claim for 
service connection for a lung disorder be reopened.  The 
rating decision now on appeal appears to have reopened the 
veteran's claim for service connection for a lung disorder 
and adjudicated the claim on a de novo basis.  As will be 
explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim is 
ultimately correct.  Nevertheless, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for a lung disorder.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the veteran's claim for service 
connection for a lung disorder was previously considered and 
denied in a February 1999 rating decision.  The evidence 
associated with the claims file subsequent to that decision 
includes service medical records, private medical records, a 
lay statement from the veteran's sister-in-law, and August 
2002 hearing testimony as well as the veteran's own 
assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the February 1999 rating 
decision and finds it to be new, except for the duplicates of 
the May 1998 private medical records, in that it was not 
previously of record.  The Board also finds the September 
2000 letter submitted by Dr. Atwell to be material, as it 
tends to support the veteran's contention that his current 
lung disorder is related to his military service.  In this 
regard, the Board notes that Dr. Atwell noted that the 
veteran began smoking at the age of 17 during his military 
service and stated that the veteran had a severe obstructive 
pulmonary disease that was secondary to his smoking.  As 
such, the Dr. Atwell's letter appears to contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disease or disability and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Moreover, additional service medical records 
submitted subsequent to a final decision are automatically 
defined new and material. 38 C.F.R. § 3.156(c).  Accordingly, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's previously denied claim for 
service connection for a lung disorder.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision. As discussed above, VA has already met all 
obligations to the veteran under the Veterans Claims 
Assistance Act. Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's service. 38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2004).  
This provision of law does not preclude the establishment of 
service connection for a disability or death from a disease 
or injury which is otherwise shown to have been incurred or 
aggravated in military service, naval, or air service or 
which became manifest to a requisite degree of disability 
during any applicable presumptive period. 38 U.S.C.A. § 
1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2004) .

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
lung disorder.  His service medical records are negative for 
any complaints, diagnosis, or treatment of a lung disorder, 
and the medical evidence of record does not show that he 
sought any treatment for such a disorder until many decades 
after his separation of service.  In fact, the veteran 
acknowledged in a November 2001 statement that a lung 
disorder did not actually manifest during his period of 
service.  Therefore, the Board finds that a lung disorder did 
not manifest during the veteran's military service or within 
close proximity thereto.

In addition to the lack of evidence establishing that a lung 
disorder manifested during service or within close proximity 
thereto, no physician has linked any current disorder to any 
disease or injury that occurred during active service.  The 
record shows that there were no complaints, treatment, or 
diagnosis of a lung disorder for many decades following the 
veteran's separation from service.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current lung disorder to a disease or injury in 
service.  The Board does acknowledge Dr. Atwell's September 
2000 letter in which he stated that the veteran began smoking 
at the age of 17 during his military service and had a severe 
obstructive pulmonary disease that was secondary to his 
smoking.  However, as noted above, for claims filed after 
June 9, 1998, service connection cannot be established for 
disabilities attributable to the use of tobacco products by a 
veteran during service.  The Board does acknowledge the 
veteran's contention that he filed his original claim on June 
8, 1998 as opposed to June 16, 1998 as indicated by the VA 
Regional Office date stamp, and thus, the legislation 
precluding service connection for disabilities attributable 
to tobacco use in service should not apply in this case.  
However, the Board finds that any discussion regarding the 
issue of whether the veteran's original claim was filed prior 
to June 9, 1998 is moot.  In this regard, the Board notes 
that the veteran's June 1998 claim was denied in a February 
1999 rating decision, and as noted above, that decision is 
final.  The December 2000 rating decision is currently on 
appeal, which was predicated on a claim filed in July 2000.  
Thus, 38 U.S.C.A. § 1103 is applicable in this case, and the 
veteran's claim for a lung disorder due to smoking during his 
military service must be denied as a matter of law.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a lung disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a lung disorder is not warranted.  Although 
the Board does not doubt the veteran's sincere belief that he 
currently has a lung disorder related to service, the veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a lung disorder is 
reopened and the appeal is granted to this extent only.

Service connection for a lung disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


